Citation Nr: 1146539	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left great toe injury.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for left great toe injury and a left knee disorder.  He contends that he had surgery on his left great toe during service in 2003.  As a result of this procedure, he claims to have a residual surgical scar and is unable to bend his toe.  The Veteran also alleges that due to compression and bone scraping, he was scheduled for surgery on his left knee during service in 2004.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.

Currently, there are no service treatment records in evidence dated after August 2003.  Thus, there are no service treatment records relating to the Veteran's final two years in military service, including no separation examination.

Given the Veteran's contentions, including inservice surgery and a residual surgical scar, VA, with the required assistance of the Veteran, must attempt to locate any additional service treatment records which may be available.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  In addition, VA must request that the Veteran identify any post service treatment providers he has seen for either of these conditions, and then schedule the Veteran for appropriate examinations to identify any current left great toe or left knee disorder disabilities, and provide opinions as to whether any identified disabilities were caused or aggravated by his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is Remanded for the following:

1.  Contact the Veteran requesting any additional details he can provide concerning his claimed inservice surgery on his left great toe in 2003, and his claimed treatment for compression and bone scraping of the left knee in 2004.  Specifically, the Veteran should be asked to identify the approximate dates and locations for each.  The Veteran must be informed that the service treatment records in the claim file do not show any left great toe or left knee treatment, and his assistance will be needed to locate any additional records.

Thereafter, obtain the Veteran's complete service personnel file and attempt to obtain any additional service treatment records that may be available, including directly contacting (as appropriate) any facilities identified by the Veteran, and sending a follow up request for service treatment records from the National Personnel Records Center.  The claim file must document the efforts made to obtain these records along with any negative responses.  If the service personnel file and/or additional service treatment records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for left toe injury or left knee disorder since his discharge from the service.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  Attempt to obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the identified records, VA is unable to secure same, notify the Veteran and (a) identify the specific records sought; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Afford the Veteran the appropriate VA examinations to ascertain whether he currently has a left great toe injury or left knee disorder related to his military service.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to identify any current left toe injury residuals or left knee disorder found; and for each identified condition, provide an opinion as to whether it was caused or aggravated by the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  The Veteran must be notified that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examinations must be placed in the Veteran's claims file.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


